The sentence here involved being a suspended sentence based on a charge of abandonment of a minor child, upon the violation of its terms and the rearrest of the defendant the court, in a habeas corpus proceeding, did not err in recommitting the defendant to the custody of the sheriff.
                      No. 16503. FEBRUARY 15, 1949.
At a hearing on a writ of habeas corpus the plaintiff in error was remanded to the custody of the sheriff. In a previous *Page 760 
prosecution he had, on December 3, 1946, been sentenced for the offense of abandonment of his child under the act of 1941 (Ga. L. 1941, p. 481), and the act of 1946 (Ga. L. 1946, p. 63; Code, Ann. Supp., § 74-9902).
The sentence provided that he serve 12 months on the public works camp, but was "suspended upon condition defendant complies with attached agreement." The attached agreement, after making certain provisions for the payment of court costs, provided that he pay the clerk of the court, $30 per month for the use of the mother for the support of the minor child in said case "during the time of said suspended sentence." The sentence also provided for a bond of $500 conditioned to comply with the terms of the sentence.
The plaintiff in error made the payments for 12 months, and contends that he has fully complied with the sentence.
(After stating the foregoing facts.) Under the act of 1941 (Ga. L. 1941, p. 481; Code, Ann. Supp., § 27-2707), a sentence for abandonment may, in the discretion of the court, be suspended, under terms providing for the support and maintenance of a child during its minority. The right of the court to suspend the sentence is not questioned.
The plaintiff in error insists that the sentence is completed; that it was suspended upon condition that the defendant comply with the agreement, which agreement provided for the payment of $30 per month during the "time of said suspended sentence;" and that the "time" of the sentence was but twelve months from the date of the sentence. If the sentence be so construed, then it was not a suspended sentence, but a typical probation sentence under the Code, § 27-2702.
We construe the sentence to mean that the defendant therein was given 12 months on the public-works camp, which was suspended upon the condition that he pay certain specified court costs, make the bond specified, and pay the designated amount monthly for the support of the minor child; and that the phrase. "during the time of said suspended sentence," used to designate the length of time the payments for the benefit of the child were *Page 761 
to be made, were synonymous with, and could mean nothing other than, during the time the sentence was suspended.
Accordingly the sentence was not completed at the expiration of 12 months, but was merely suspended so long as the monthly payments for the minor child were made, and the trial judge did not err in remanding the defendant to the custody of the sheriff.
Judgment affirmed. All the Justices concur, except Hawkins,J., disqualified.